Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite “a diameter of the same axial fixing holes”.  As written the claim is unclear. It is unclear if the D1 and D3 are the same diameters or if D1 is the diameter of a circle along which the axes of the holes are arranged and D3 is the diameter of an individual hole.
	Claims 7 and 16 recite “the row  of rolling bodies”.  Claim 1 previously recited “rows”.  It is unclear which row of the rows is being referenced in claim 7.
	Claims 7 and 16 recite “a center…refers to the axial position”. The metes and bounds of the claim are unclear. It is unclear what, if any, structural relation ‘refers to the axial position’ imparts.  For example, does the center have to be aligned with the axial position?
	Claims 8 and 17 recite “the range having half width equal to 7mm”.  The metes and bounds of the claim are unclear.  Does the limitation mean the range has a width of 14mm? Furthermore, how can a range have a width? For the purpose of examination, it is assumed the range is 14mm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9-10, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu Cn 205616276.
Re clm 1, Xu discloses a radially outer ring (1, Fig. 1) of a bearing unit for a hub-wheel assembly for motor vehicles, the radially outer ring comprising: a flange portion (as shown in annotated Fig. below) having a plurality of axial fixing holes (13) that configured to connect to an element of the motor vehicle wheel to the radially outer ring; a substantially cylindrical portion (annotated Fig.) which with part of its radially internal surfaces defines raceways (where 3 contacts 1) configured for rows of rolling bodies of the bearing unit; wherein an axially internal or axially external surface of the flange portion (annotated Fig.) and a radially external surface of the cylindrical portion are connected to each other by a first portion of toroidal surface (St1, annotated Fig.) and of a second portion of toroidal surface (St2, annotated Fig.) defined by corresponding first radius (R1) and second radius (R2), and wherein between the first portion of toroidal surface (St1) and the second portion of toroidal surface (St2) there is interposed a truncated cone surface (Stc, annotated Fig.) defined by an angle (a) formed with a rotation axis (X) of the radially outer ring.

    PNG
    media_image1.png
    998
    686
    media_image1.png
    Greyscale

Re clm 7, Xu further discloses the second portion of toroidal surface is connected to the truncated cone surface and to the radially external surface of the cylindrical portion, and a center of the second portion of toroidal surface refers to the axial position of the centers of the rolling bodies of the row of rolling bodies (shown in Fig. 1).
Re clm 9, Xu further discloses a first cylindrical portion (annotated Fig.) axially external, which is configured to act as a centering means for an element of a wheel of the motor vehicle (at least capable of acting as a centering means), and a second cylindrical portion (annotated Fig.), also axially external but less protruded than the first cylindrical portion, the second cylindrical portion configured to act as a centering means for a brake disc of the motor vehicle (at least capable of acting as a centering means).
Re clm 10, Xu discloses a hub-wheel assembly for motor vehicles (Fig. 1), the assembly comprising a bearing unit in turn comprising: a radially outer ring (1); a pair of radially inner rings (5s); two rows of rolling bodies (3s), interposed between the radially outer ring and the radially inner rings; and two containment cages (6 and 7) to hold the rolling bodies of the rows of rolling bodies in position, wherein the radially outer ring comprises: a flange portion (see annotated Fig. above) having a plurality of axial fixing holes (13) that configured to connect an element of the motor vehicle wheel to the radially outer ring; a substantially cylindrical portion (annotated Fig.) which with part of its radially internal surfaces defines raceways for the two rows of rolling bodies of the bearing unit; wherein an axially internal or axially external surface of the flange portion and a radially external surface of the cylindrical portion are connected to each other by a first portion of toroidal surface (St1, annotated Fig.) and of a second portion of toroidal surface (St2, annotated Fig.) defined by corresponding first radius (R1) and second radius (R2), and wherein between the first portion of toroidal surface (St1) and the second portion of toroidal surface (St2) there is interposed a truncated cone surface (Stc, annotated Fig.) defined by an angle (a) formed with a rotation axis (X) of the radially outer ring.
Re clm 16, Xu further discloses the second portion of toroidal surface is connected to the truncated cone surface and to the radially external surface of the cylindrical portion, and a center of the second portion of toroidal surface refers to the axial position of the centers of the rolling bodies of the row of rolling bodies (shown in Fig. 1).
Re clm 18, Xu further discloses a first cylindrical portion (annotated Fig.) axially external, which is configured to act as a centering means for an element of a wheel of the motor vehicle (at least capable of acting as a centering means), and a second cylindrical portion (annotated Fig.), also axially external but less protruded than the first cylindrical portion, the second cylindrical portion configured to act as a centering means for a brake disc of the motor vehicle (at least capable of acting as a centering means).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Cn 205616276 as applied to claim1 and 10 above, and further in view of Andler U.S. 2018/0154691.
	Xu discloses all the claimed subject matter as described above.
	Re clm 2 and 11, Xu is silent as to the dimensions of the outer ring and does not disclose the first radius (R1) of the first portion of toroidal surface (St1) comprises values between 1.5 mm and 7 mm.
	Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the first radius (R1) of the first portion of toroidal surface (St1) comprises values between 1.5 mm and 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 3 and 12, Xu is silent as to the dimensions of the outer ring and does not disclose the second radius (R2) of the second portion of toroidal surface (St2) is greater than twice the first radius (R1) of the first portion of toroidal surface (St1).
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the second radius (R2) of the second portion of toroidal surface (St2) is greater than twice the first radius (R1) of the first portion of toroidal surface (St1), since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 4 and 13, Xu is silent as to the dimensions of the outer ring and does not disclose the angle (a) of the truncated cone surface (Stc) with respect to the axis of rotation (X) of the radially outer ring is between 10° and 20°.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the angle (a) of the truncated cone surface (Stc) with respect to the axis of rotation (X) of the radially outer ring is between 10° and 20°, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 5 and 14, Xu is silent as to the dimensions of the outer ring and does not disclose the first portion of toroidal surface (St1) connects to the axially internal or axially external surface of the flange portion so that a center (Cr1) of the first portion of toroidal surface (St1) is positioned at a predetermined diameter (D2), calculated as the difference between a diameter (D1) of the axes of the axial fixing holes and a diameter (D3) of the same axial fixing holes.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the first portion of toroidal surface (St1) connects to the axially internal or axially external surface of the flange portion so that a center (Cr1) of the first portion of toroidal surface (St1) is positioned at a predetermined diameter (D2), calculated as the difference between a diameter (D1) of the axes of the axial fixing holes and a diameter (D3) of the same axial fixing holes, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
 Re clm 6 and 15, Xu is silent as to the dimensions of the outer ring and does not disclose the value of the predetermined diameter (D2) is increased or reduced in a range between +3 mm and - 3 mm.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the value of the predetermined diameter (D2) is increased or reduced in a range between +3 mm and - 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 8 and 17, Xu is silent as to the dimensions of the outer ring and does not disclose the center is positioned in an axial range of the center of the rolling bodies of the row of rolling bodies axially internal or in an axial range of the center of the rolling bodies of the row of rolling bodies axially external, the range having half width equal to 7 mm.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the center is positioned in an axial range of the center of the rolling bodies of the row of rolling bodies axially internal or in an axial range of the center of the rolling bodies of the row of rolling bodies axially external, the range having half width equal to 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Cn 205616276 in view of Andler U.S. 2018/0154691.
Assuming Xu does not disclose radiuses and a truncated cone:
Re clm 1 and 19, Xu discloses a radially outer ring (1, Fig. 1) of a bearing unit for a hub-wheel assembly for motor vehicles, the radially outer ring comprising: a flange portion (as shown in annotated Fig. below) having a plurality of axial fixing holes (13) that configured to connect to an element of the motor vehicle wheel to the radially outer ring; a substantially cylindrical portion (annotated Fig.) which with part of its radially internal surfaces defines raceways (where 3 contacts 1) configured for rows of rolling bodies of the bearing unit; wherein an axially internal or axially external surface of the flange portion (annotated Fig.) and a radially external surface of the cylindrical portion are connected to each other by a first portion (St1, annotated Fig.) and of a second portion (St2, annotated Fig.), and wherein between the first portion (St1) and the second portion (St2) there is interposed a surface (Stc, annotated Fig.) defined by an angle (a) formed with a rotation axis (X) of the radially outer ring.
Xu does not explicitly state in the description that the first portion is a toroidal surface (St1) and the second portion is a toroidal surface (St2) defined by corresponding first radius (R1) and second radius (R2), and the surface (Stc) is a truncated cone.
Andler teaches a similar shape for an outer ring comprising the first portion is a toroidal surface (at 284, Fig. 5) and the second portion is a toroidal surface (at 280) defined by corresponding first radius (R6) and second radius (R5), and the surface (282) is a truncated cone for the purpose of providing a specific profile that avoids undesirable localized stress concentrations ([0012] and [0049]).
It would have been obvious to one of ordinary skill in the art to modify Xu and provide the first portion is a toroidal surface (St1) and the second portion is a toroidal surface (St2) defined by corresponding first radius (R1) and second radius (R2), and the surface (Stc) is a truncated cone for the purpose of providing a specific profile that avoids undesirable localized stress concentrations.
Re clm 2, 11 and 19, Xu is silent as to the dimensions of the outer ring and does not disclose the first radius (R1) of the first portion of toroidal surface (St1) comprises values between 1.5 mm and 7 mm.
	Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the first radius (R1) of the first portion of toroidal surface (St1) comprises values between 1.5 mm and 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 3, 12 and 19, Xu is silent as to the dimensions of the outer ring and does not disclose the second radius (R2) of the second portion of toroidal surface (St2) is greater than twice the first radius (R1) of the first portion of toroidal surface (St1).
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the second radius (R2) of the second portion of toroidal surface (St2) is greater than twice the first radius (R1) of the first portion of toroidal surface (St1), since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 4 , 13 and 19, Xu is silent as to the dimensions of the outer ring and does not disclose the angle (a) of the truncated cone surface (Stc) with respect to the axis of rotation (X) of the radially outer ring is between 10° and 20°.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the angle (a) of the truncated cone surface (Stc) with respect to the axis of rotation (X) of the radially outer ring is between 10° and 20°, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 5, 14 and 19 Xu is silent as to the dimensions of the outer ring and does not disclose the first portion of toroidal surface (St1) connects to the axially internal or axially external surface of the flange portion so that a center (Cr1) of the first portion of toroidal surface (St1) is positioned at a predetermined diameter (D2), calculated as the difference between a diameter (D1) of the axes of the axial fixing holes and a diameter (D3) of the same axial fixing holes.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the first portion of toroidal surface (St1) connects to the axially internal or axially external surface of the flange portion so that a center (Cr1) of the first portion of toroidal surface (St1) is positioned at a predetermined diameter (D2), calculated as the difference between a diameter (D1) of the axes of the axial fixing holes and a diameter (D3) of the same axial fixing holes, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
 Re clm 6, 15 and 19, Xu is silent as to the dimensions of the outer ring and does not disclose the value of the predetermined diameter (D2) is increased or reduced in a range between +3 mm and - 3 mm.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the value of the predetermined diameter (D2) is increased or reduced in a range between +3 mm and - 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 7 and 16, Xu further discloses the second portion of toroidal surface is connected to the truncated cone surface and to the radially external surface of the cylindrical portion, and a center of the second portion of toroidal surface refers to the axial position of the centers of the rolling bodies of the row of rolling bodies (shown in Fig. 1).
Re clm 8 and 17, Xu is silent as to the dimensions of the outer ring and does not disclose the center is positioned in an axial range of the center of the rolling bodies of the row of rolling bodies axially internal or in an axial range of the center of the rolling bodies of the row of rolling bodies axially external, the range having half width equal to 7 mm.
Andler teaches the profile of the longitudinal transition blending into the flange portion as a result effect variable ([0012] and [0049]) which avoid undesirable localized stress concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Xu in view of Andler and provide the center is positioned in an axial range of the center of the rolling bodies of the row of rolling bodies axially internal or in an axial range of the center of the rolling bodies of the row of rolling bodies axially external, the range having half width equal to 7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 9 and 18, Xu further discloses a first cylindrical portion (annotated Fig.) axially external, which is configured to act as a centering means for an element of a wheel of the motor vehicle (at least capable of acting as a centering means), and a second cylindrical portion (annotated Fig.), also axially external but less protruded than the first cylindrical portion, the second cylindrical portion configured to act as a centering means for a brake disc of the motor vehicle (at least capable of acting as a centering means).
Re clm 10, Xu discloses a hub-wheel assembly for motor vehicles (Fig. 1), the assembly comprising a bearing unit in turn comprising: a radially outer ring (1); a pair of radially inner rings (5s); two rows of rolling bodies (3s), interposed between the radially outer ring and the radially inner rings; and two containment cages (6 and 7) to hold the rolling bodies of the rows of rolling bodies in position, wherein the radially outer ring comprises: a flange portion (see annotated Fig. above) having a plurality of axial fixing holes (13) that configured to connect an element of the motor vehicle wheel to the radially outer ring; a substantially cylindrical portion (annotated Fig.) which with part of its radially internal surfaces defines raceways for the two rows of rolling bodies of the bearing unit; wherein an axially internal or axially external surface of the flange portion and a radially external surface of the cylindrical portion are connected to each other by a first surface (St1, annotated Fig.) and of a second surface (St2, annotated Fig.), and wherein between the first of toroidal surface (St1) and the second surface (St2) there is interposed a surface (Stc, annotated Fig.) defined by an angle (a) formed with a rotation axis (X) of the radially outer ring.
Xu does not explicitly state in the description that the first portion is a toroidal surface (St1) and the second portion is a toroidal surface (St2) defined by corresponding first radius (R1) and second radius (R2), and the surface (Stc) is a truncated cone.
Andler teaches a similar shape for an outer ring comprising the first portion is a toroidal surface (at 284, Fig. 5) and the second portion is a toroidal surface (at 280) defined by corresponding first radius (R6) and second radius (R5), and the surface (282) is a truncated cone for the purpose of providing a specific profile that avoids undesirable localized stress concentrations ([0012] and [0049]).
It would have been obvious to one of ordinary skill in the art to modify Xu and provide the first portion is a toroidal surface (St1) and the second portion is a toroidal surface (St2) defined by corresponding first radius (R1) and second radius (R2), and the surface (Stc) is a truncated cone for the purpose of providing a specific profile that avoids undesirable localized stress concentrations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656